Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 12/30/2021, in response to the rejection of claims 3-4, 6-9, 39, 41-42, 58-60, 79, 88, 135-136 from the non-final office action, mailed on 09/02/2021, by amending claims 4, 6-8, 39, 88, 135; canceling claims 3, 9, 58-60, 79, 136; and adding new claims 137-146, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “are selected from a group consisting of” of Claim 88 should be “are selected from the group consisting of”.

(2) The “oxides of the formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element” of Claim 88 should be “oxides of a formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of a formula Ln2O3, wherein Ln is a lanthanide element”.

(3) The “wherein the protective coating comprises Al2O3 and oxides having a formula MO, wherein M is Ca, Mg, or Be” of Claim 6 should be “wherein the protective coating comprises Al2O3 and oxides having the formula MO, wherein M is Ca, Mg, or Be”.

(4) The “wherein the protective coating comprises Al2O3 and oxides having the formula M’O2, wherein M' is a stoichiometrically acceptable metal” of Claim 7 should be “wherein the protective coating comprises Al2O3 and oxides having the formula M’O2, wherein M' is the stoichiometrically acceptable metal”.
Claim 143 has the same issue.

(5) The “wherein the protective coating comprises Al2O3 and oxides of the formula Ln2O, wherein Ln is a lanthanide element” of Claim 8 should be “wherein the protective coating comprises Al2O3 and oxides of the formula Ln2O, wherein Ln is the lanthanide element”.
Claim 144 has the same issue.

(6) The “wherein the protective coating comprises metal oxides selected from the group consisting of oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M' is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element” of Claim 39 should be “wherein the protective coating comprises metal oxides selected from the group consisting of oxides having the formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M' is the stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is the lanthanide element”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “solid source vaporizer” of Claim 88 (also in Claim 135),
First, the “solid source” defines a physical property of the material contained in the vaporizer, thus it is not part of the apparatus, in other words, containing either solid material, liquid material, or gaseous material in a container (herein the “vaporizer”), does not make the claimed container to be distinguished from a container of a prior art, see the MPEP citation below. Consequently, when an apparatus has a vaporizer, it is sufficient to meet the claim language.
Second, the claimed “vaporizer” does not require a specific structure, thus it will be examined inclusive of a container having a heater, which supplies a gaseous material into a process chamber, because the heater can heat the container thus is capable of generating a gaseous material.

(2) In regards to the “by atomic layer deposition” in “wherein the protective coating comprises multiple layers of more than one coating materials formed by atomic layer deposition” of Claim 88,
The limitation “by atomic layer deposition” is considered as product-by-process. When the protective coating has multiple layers, it is considered being sufficient to meet the claim language, no matter how it is constructed.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

(3) In regards to the “precursor” of Claim 88,
The term “precursor” defines an identity of the material, thus it is not part of the apparatus, in other words, naming a material as a precursor, reactant, processor, or etc., does not make the claimed apparatus to be patentable, and further containing either precursor, reactant, processor, or etc. in a container, also does not make the container to be distinguished from a container of a prior art, see the MPEP citation below. Consequently, when an apparatus has material for a process, and the material is contained in a vaporizer, it is sufficient to meet the claim language.

(4) In regards to the “reactive gas, solid, or liquid” of Claim 88, “reactive gas comprises Al2Cl6” of Claim 4, “wherein the solid source includes trialuminum chloride” of Claim 145, and “wherein the vapor stream includes dialuminum hexachloride” of Claim 146,
First, the “gas, solid, or liquid” is a material type contained in the apparatus. Use of the apparatus for the gas, solid, or liquid is a mere different use of the apparatus, in other words, it is an intended use of the apparatus, thus it does not make the apparatus to be distinguished from an apparatus of a prior art, see the MPEP citation below.
Further, containing the solid source including the trialuminum chloride is also intended use, because the container is capable of containing any material.
Second, the “reactive” is an identity of the material, thus it is not part of the apparatus, in other words, naming a material as a reactive, non-reactive, or etc. (such as precursor, reactant, processor), does not make the claimed apparatus to be patentable.
Third, the applicants’ specification discloses “the Al2Cl6 vapor produced by heating the ampoule to volatilize the solid AlCl3 supported on trays”, see [0137]. 
Consequently, when a vaporizer of a prior art vaporizes the AlCl3 (aluminum trichloride), it will be considered the AlCl3 (aluminum trichloride) also generates the Al2Cl6 (dialuminum hexachloride) vapor. Further, emphasized again, the “Al2Cl6” defines an identity of the material, thus it is not part of the apparatus and it does not make the claimed apparatus to be patentable does not make the claimed apparatus to be patentable.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 145 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) Claim 145 recites “wherein the solid source includes trialuminum chloride”. This is a new matter, because the applicants’ specification does not provide a proper support for the limitation and it only discloses aluminum trichloride (AlCl3).
It will be examined accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-8, 39, 41-42, 135 and 137-146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 4 recites “wherein the protective coating is inert from reactive gas comprises Al2Cl6”.
First, there is insufficient antecedent basis for the “from reactive gas”. It will be examined inclusive of “from the reactive gas”.
Second, claim 4, as a whole, is not clear because of the two verbs “is” and “comprises” in one sentence. Does it mean the protective coating is inert or the protective coating comprises Al2Cl6?
An appropriate correction is respectfully requested.
For the purpose of examination, it will be examined the coating is inert.

(2) Claim 135 recites the “A semiconductor manufacturing system comprising a solid source vaporizer and a solid source inside the solid source vaporizer, wherein semiconductor manufacturing system includes an interior metal surface, wherein a portion of the interior metal surface extends inside the solid source vaporizer”.
There is insufficient antecedent basis for the “wherein semiconductor manufacturing system includes an interior metal surface”. It will be examined inclusive of “wherein the semiconductor manufacturing system includes an interior metal surface”.

(3) Claims 4, 6-8, 39, 41-42 recite “The apparatus of claim”. The claims 4, 6-8, 39, 41-42 are dependent from Claim 88. Claim 88 is amended to be “A solid source vaporizer” by canceling the “apparatus”. Thus, “The apparatus of claim” of the claims 4, 6-8, 39, 41-42 cannot further limit the claim 88. 
For the purpose of examination, they will be examined as “The solid source vaporizer of claim”.

(4) Claims 137-146 recite “The method of claim”. The claim list does not have an independent claim regarding to a method, thus it is not clear how the dependent claims 137-146 further limits the claim 135.
For the purpose of examination, they will be examined as “The system of claim”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6-8, 39, 41-42 and 137-146 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) The reasons for the rejection were discussed in the 112 2nd paragraph above. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6-8, 39, 42, 88, 135 and 137-146 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 20100255198, hereafter ‘198) in view of Tamura et al. (US 20090194233, hereafter ‘233).
The vaporizer delivery system 10 comprises a vessel 12, fabricated of a suitable heat-conducting material, such as for example silver, silver alloy, copper, copper alloy, aluminum, aluminum alloy, lead, nickel clad, stainless steel, graphite, silicon carbide coated graphite, boron nitride, ceramic material, etc., as well as combinations, mixtures and alloys of two or more of such types of material (Fig. 1, [0050], see also [0055]), and vaporization of source reagent materials, such as liquid and solid source reagents ([0001], the claimed “A solid source vaporizer comprising a metal surface” and “wherein the metal surface comprises a metal selected from stainless steel, aluminum, or anodized aluminum”);
The vaporizer 100 is heated by heater 150 to a desired degree to generate vapor from the source reagent solids on the trays in vessel 102 ([0147], the claimed “and wherein the solid source vaporizer further comprises a solid precursor material supported on the metal surface of the solid source vaporizer to provide a vapor stream”). 

‘198 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 88: (88A) A solid source vaporizer comprising a metal surface coated with a protective coating capable of preventing reaction of the metal surface with a reactive gas, solid, or liquid, wherein the protective coating comprises multiple layers of more than one coating materials formed by atomic layer deposition, wherein the more than one coating materials are selected from a group consisting of Al2O3; oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element, 
(88B) wherein the protective coating has a thickness in a range of from 2 to 500 nm.

In regards to the limitation of 88A:
‘198 further teaches solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfC14), zirconium chloride (ZrC14), indium trichloride, aluminum trichloride ([0102]). 
Consequently, when some source reagents of ‘198 contact with some metal vessel materials of ‘198, a reaction between the material may be intrinsically occurred (this is a natural phenomenon, not the applicants’ invention).

‘233 is analogous art in the field of film formation apparatus ([0002]). ‘233 teaches these components, such as the process container, process gas supply line, and exhaust line, are made of a metal, such as electro-polished stainless steel or aluminum, and the surface of an area that comes in contact with a corrosive gas… For this purpose, a predetermined surface preparation may be applied to the surface of an area that comes in contact with a corrosive gas ([0003-0004]), and A plurality of aluminum oxide layers having an atomic or molecular level thickness thus formed are laminated on the surface of the matrix 101, so an intermediate layer F2 is formed from the aluminum oxide layers (Fig. 9, [0140], see also [0122]), and a thermal spray material is thermally sprayed onto the surface of the intermediate layer F2 to form the ceramic thermal spray film F1 ([0124]), and The intermediate layer may be made of an oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, and hafnium ([0142]), and a thermal spray film may be further formed on a protection film, as a covering film. In this case, the component thereby prepared further includes the covering film that covers the protection film. The covering film is made of an oxide of a third element preferably selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium ([0228]), and the ceramic thermal spray film F1 and intermediate layer F2 may be made of the same ceramic or different ceramics ([0145]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a coating including at least two different oxide layers, on the surface of the metal vessel of ‘198 selected from aluminum, silicon, zirconium, yttrium, and hafnium, for the purpose of providing high durability and corrosion resistance against a corrosive process gas.

In regards to the limitation of 88B:
As discussed in the teaching of 88A, a coating is applied on the metal surface of ‘233, thus the coating intrinsically has a thickness, in other words, the combination teaches all the limitation of “wherein the protective coating has a thickness”, except the “in a range of from 2 to 500 nm”.

However, ‘233 further clearly teaches an intermediate layer consisting of Al2O3 films is formed to have a film thickness of, e.g., 100 nm on the surface of the matrix 101 ([0141]), and depending on the surface preparation target object, the thickness of the deposition film can be easily adjusted ([0095]). Therefore, it is considered the coating thickness is an adjustable parameter for sufficient corrosion resistance, in other words, a result effective variable).

Consequently, even if ‘198 and ‘233 does not explicitly teach the claimed thickness range, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed thickness range, for the purpose of obtaining sufficient corrosion resistance, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Regarding to Claim 135, ‘198 teaches:
A semiconductor manufacturing facility, utilizing a vaporizer (Fig. 5, [0039]), and the vaporizer 100 includes a vessel 102 fabricated of metal ([0132]), and in the vessel 102 is mounted a series of trays or other added surface elements providing support for the solid source reagent therein ([0134], note the interior of the vessel is connected the interior of the semiconductor manufacturing facility through the conduits, the claimed “A semiconductor manufacturing system comprising a solid source vaporizer and a solid source inside the solid source vaporizer, wherein semiconductor manufacturing system includes an interior metal surface, wherein a portion of the interior metal surface extends inside the solid source vaporizer”);
The vaporizer 100 is heated by heater 150 to a desired degree to generate vapor from the source reagent solids on the trays in vessel 102 ([0147], note the vapor contacts with an inner surface of the vaporizer, and the vapor is generated from the contained material, thus the material is the same element, the claimed “and a vapor stream in contact with, wherein the vapor stream includes the same elements as the solid source”).

‘198 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 135: wherein the interior metal surface is coated with a protective coating, and wherein the protective coating includes one or more coating materials formed by atomic layer deposition, wherein the more than one coating materials selected from the group consisting of Al2O3; oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element, and a vapor stream in contact with the protective coating, wherein the vapor stream includes the same elements as the solid source, and wherein the protective coating prevents reaction of the interior metal surface with the vapor stream.

The teaching of the protection coating was discussed in the claim 88 rejection with ‘233 above, thus it is rejected for substantially the same reason as claim 88 rejection above.

Regarding to Claim 4,
As discussed in the claim 38 rejection above, the metal surface of the vaporizer of ‘198 has plural oxide layers having a sufficient corrosion resistance, therefore, the layers are inert to a corrosive gas.
‘198 further teaches Solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfCl4), zirconium chloride (ZrCl4), indium trichloride, aluminum trichloride… ([0102], note as discussed in the claim interpretation above, when the aluminum trichloride (AlCl3) is heated in the vaporizer, it generates the Al2Cl6 vapor).
Consequently, in the combination, the plural oxide layers having a sufficient corrosion resistance also would have been inert to the generated Al2Cl6 vapor (this reads into the claimed “wherein the protective coating is inert from reactive gas comprises Al2Cl6”).

Regarding to Claims 6-8, 39, 42, 137 and 142-144,
‘233 clearly teaches the intermediate layer may be made of an oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, and hafnium ([0142]), and a thermal spray film may be further formed on a protection film, as a covering film. In this case, the component thereby prepared further includes the covering film that covers the protection film. The covering film is made of an oxide of a third element preferably selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium ([0228]), and the ceramic thermal spray film F1 and intermediate layer F2 may be made of the same ceramic or different ceramics ([0145], note emphasized again, when the film F2 is one of the oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, the film F1 may be same or different oxides of an element selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium, this reads into the claimed “wherein the protective coating comprises Al2O3 and oxides having the formula M’O2, wherein M' is a stoichiometrically acceptable metal” of Claims 7 and 143, and “wherein the protective coating comprises Al2O3 and oxides of the formula Ln2O, wherein Ln is a lanthanide element” of Claim 8, and “wherein the protective coating comprises metal oxides selected from the group consisting of oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M' is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element” of Claims 39 and 144, and “wherein the protective coating comprises at least one layer of zirconia” of Claim 42, and “wherein the protective coating includes a layer of alumina over the interior metal surface and a layer of yttria over the layer of alumina” of Claim 137).

Further, it also reads into the claimed “wherein the protective coating comprises Al2O3 and oxides having a formula” of Claims 6 and 142, except the rest “MO, wherein M is Ca, Mg, or Be”).
However, ‘233 further teaches the thermal spray film is made of a material containing boron (B), magnesium (Mg), aluminum (Al), silicon (Si), gallium (Ga), chromium (Cr), yttrium (Y), zirconium (Zr), tantalum (Ta), germanium (Ge), or neodymium (Nd) ([0078], note when the magnesium (Mg) forms an oxide film, the oxide has a form of MgO.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the MgO, as the film F1, with one of the oxide film of F2 including Al2O3, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Still furthermore, a barrier layer formed of single or stacked layer from plural oxides is commonly well-known feature, for instance, see US 20130267068, [0157] teaching “The protective insulating film 118 may be formed of a single layer or a stacked layer using an insulating film containing one or more of aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, silicon nitride oxide, silicon nitride, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, and tantalum oxide. The protective insulating film 118 can be formed by a sputtering method, a CVD method, an MBE method, an ALD method, or a PLD method”.

Regarding to Claim 138-139,
Fig. 9 of ‘233 shows film F1 is thicker than film F2 and film F2 is denser than film F1 (the claimed “wherein the layer of alumina has a first thickness and the layer of yttria has a second thickness greater than the first thickness” of Claim 138, and “wherein the layer of alumina is denser than the layer of yttria” of Claim 139).

Still furthermore, ‘233 teaches an intermediate layer consisting of Al2O3 films is formed to have a film thickness of, e.g., 100 nm on the surface of the matrix 101 ([0141]), and depending on the surface preparation target object, the thickness of the deposition film can be easily adjusted ([0095]), and since the matrix surface is covered with a dense coating formed of the intermediate layer F2, a corrosive gas or plasma passing through pores of the ceramic thermal spray film Fl can hardly reach the matrix surface ([0151]).
Therefore, it is considered that the coating thickness and density are adjustable parameters to obtain sufficient corrosion resistance, in other words, they are result effective variables.
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found proper film thickness and density range, for the purpose of obtaining sufficient corrosion resistance, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Regarding to Claim 140,
‘198 teaches each of the individual trays 22 has a floor 24 and sidewall 26 to form a tray cavity 27 for placement and support of the source material 28. The trays are preferably fabricated of a non-reactive heat-conducting material, such as for example silver, silver alloy, copper, copper alloy, aluminum, aluminum alloy, lead, nickel clad, stainless steel, graphite, silicon carbide coated graphite, boron nitride, ceramic material, and combinations, mixtures and composites of two or more of the foregoing (Fig. 3, [0055], the claimed “wherein the interior metal surface is a stainless steel surface or an aluminum surface”).

Regarding to Claim 141,
‘233 teaches wherein the protection film consists essentially of an amorphous oxide of a first element selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium ([0009], note the ALD layer is a conformal, further film is coated along the surface, thus the coating can be interpreted as conformal, the claimed “wherein the protective coating is amorphous and conformal”).

Regarding to Claim 145-146,
‘198 teaches the vaporizer 100 is heated by heater 150 to a desired degree to generate vapor from the source reagent solids on the trays in vessel 102 ([0147]), and solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfCl4), zirconium chloride (ZrCl4), indium trichloride, aluminum trichloride… ([0102], note as discussed in the claim interpretation above, when the aluminum trichloride (AlCl3) is heated in the vaporizer, it generates the Al2Cl6 vapor, further, as discussed in the claim interpretation above, the limitation is mere intended use, the claimed “wherein the solid source includes trialuminum chloride” of Claim 145, and “wherein the vapor stream includes dialuminum hexachloride” of Claim 146).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over ‘198 and ‘233, as being applied to Claim 88 rejection above, further in view of Suntoloa et al. (US 6416577, hereafter ‘577).
Regarding to Claim 41,
As discussed in the claim 88 rejection above, the vaporizer of ‘198 has a protective coating on the surface, for the purpose of providing high durability and corrosion resistance against a corrosive process gas.

‘198 and ‘233 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 41: wherein the protective coating comprises at least one layer of titania.

‘577 is analogous art in the field of coating the inner surfaces of equipment (abstract). ‘577 teaches by growing two different oxides, e.g., Ta2O2-HfO2, Al2O3-TiO2, alternatingly in layers of thickness of a couple of nanometers the insulation properties can be improved (the insulation properties correlate also with corrosion properties). (lines 33-37 of col. 4, note TiO2 as one of a protection film, and titania is a common name of the TiO2).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the titania, as of the coating layer, for the purpose of providing corrosion resistance against a corrosive process gas.

Response to Arguments
Applicants’ arguments filed on 12/30/2021 have been fully considered but they are not convincing in light of the new ground of rejection above. 

Conclusion
The prior art made of record and not relied up is considered pertinent to applicant's disclosure. US Patent 20120318457 teaches protection coating in the vaporizer (Figs. 1, 4, [0020]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718